Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment 
The Preliminary Amendment filed on 12/02/2020 has been considered.
Drawings
The Replacement sheets of the Drawings: Figs. 1A, 1B, 8A, 8B, 9A-9D, 10A, 10B, 12, 13A-13D, 14A, 14B, 15A-15D filed on 11/28/2020, and Figs. 4A, 4B, and 17A-17B filed on 12/21/2020 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-7 are objected to because of the following informalities:  
The phrase “a gate insulating layer”, as recited in claim 2 and/or claim 5, for example appears to contradict the phrase “a gate insulating film” in the specification. 
Furthermore, the phrase, “a first insulating film”, as recited in claim 2 and/or claim 5, for example, also appears to contradict the phrase “a first passivation film” in the specification. 
These are only just a few examples, because they seem to cause confusion in that 
different terms which are referred to by the same numeral.  Appropriate correction is required.

Reference Cited

Yamazaki et al. (US 6541294 B1) teaches relating to, for example light-emitting device comprising: a semiconductor layer over a substrate, the semiconductor layer comprising a channel forming region; a gate insulating layer over the semiconductor layer, the gate insulating layer comprising silicon oxide; a gate electrode over the gate insulating layer; and an insulating film over the semiconductor layer, but fails to further teach and/or suggest comprising, for example second, third, fourth, and fifth insulating films including all the limitations as set forth in the claimed invention.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see ¶0004-¶0006 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Telephone Inquiry Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816